Exhibit 10.1

PROPERTY MANAGEMENT SERVICES AGREEMENT

This Property Management Services Agreement (hereinafter “Agreement”) is made
and entered into as of September 30, 2016 (the “Effective Date”), by and between
MAIN STREET RENEWAL LLC, a limited liability company organized under the laws of
the State of Delaware (“Manager”), and HOME SFR BORROWER, LLC (including its
assignees, “Owner”).

WHEREAS, Owner is engaged, directly and indirectly through one or more
subsidiaries, in the business of owning and operating certain single-family
residential properties with the intent to lease, hold, and sell such properties
(each a “Property” and collectively, the “Properties”), and Manager provides
certain advisory, management, administrative, and related services with respect
to residential real estate properties;

WHEREAS, Owner desires that Manager provide Owner with leasing and lease
management, operations, maintenance, repair, property management, and property
disposition services as more fully defined herein (as modified from time to
time, “Services”) with respect to the Properties;

WHEREAS, Owner intends to finance the Properties pursuant to that certain Loan
Agreement, dated as of the date hereof, by and between Owner and Lender (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement” capitalized terms not otherwise defined herein are used as
defined on the Loan Agreement); and

WHEREAS, Manager desires and agrees to provide the Services with respect to the
Properties in accordance with the terms provided in this Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants, terms, and
provisions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Appointment. Owner hereby engages, appoints, and retains Manager as an
independent contractor to provide the Services for the Properties as Owner’s
agent during the Term upon the terms and conditions hereinafter set forth. All
obligations incurred by Manager directly in connection with the performance of
the Services shall be on behalf of Owner.

2. Acceptance of Appointment. Manager accepts such engagement and appointment by
Owner to provide the Services to the Properties for the Term in accordance with
the terms and conditions herein provided.

3. Manager Subsidiaries. If Manager holds any licenses necessary to provide the
services herein under the name of a subsidiary of Manager (a “Manager
Subsidiary”), Manager shall cause each such Manager Subsidiary to fulfill the
obligations of Manager hereunder with respect to each Property located in a
jurisdiction for which such Manager Subsidiary is licensed. Manager shall be
responsible for all fees, compensation and other expenses of all Manager
Subsidiaries, and any payments by Manager to Manager Subsidiaries shall not
reduce or increase Manager’s compensation payable by Owner hereunder. Manager
and each Manager Subsidiary shall be jointly and severally liable for all of the
obligations and liabilities contained herein, and Manager shall not be relieved
of any of the obligations and liabilities contained herein to the extent that
such services are being performed by a Manager Subsidiary. If additional Manager



--------------------------------------------------------------------------------

Subsidiaries are formed after the date hereof for the purposes of managing the
Properties, Manager shall ensure that such Manager Subsidiary understands its
duties, liabilities and obligations hereunder. The current Manager Subsidiaries
are listed on Exhibit A.

4. Third-Party Management Companies. Manager is authorized to engage management
companies other than Manager Subsidiaries to manage the Properties in particular
geographic areas where Manager Subsidiaries are not appropriately licensed to do
so and in other appropriate circumstances (collectively, “Third-Party Management
Companies”). Manager shall be responsible for all fees, compensation and other
expenses of such Third-Party Management Companies, and any payments by Manager
to such Third-Party Management Companies shall not reduce or increase Manager’s
compensation hereunder and shall also be responsible for the execution and
filing of, and all costs and expenses related to, all forms and returns required
by federal, state or local laws in connection with the retention of Third-Party
Management Companies and payments thereto.

In no event shall the engagement by Manager of Third-Party Management Companies
relieve Manager of any of its obligations, duties or liabilities under this
Agreement. Prior to engaging any Third-Party Management Companies, Manager shall
exercise Due Care (as defined below) to investigate and oversee such Third-Party
Management Companies, taking into account the available alternatives in each
particular market. Manager shall inform each existing Third-Party Management
Company that such Third-Party Management Company is an agent or consultant of
Manager and Owner has no obligation or liability to such Third-Party Management
Company. Manager shall use reasonable efforts to cause the Third-Party
Management Company to maintain insurance similar to the type of insurance
required to be maintained by Manager (using limits based on the advice of
Manager’s insurance consultant).

5. Use of Name. Owner hereby grants Manager a non-exclusive, non-assignable
license without the right to sublicense, to use and reproduce Owner’s name in
the United States, as necessary for Manager to perform its obligations under
this Agreement; provided, however, that (a) Manager shall obtain Owner’s prior
written approval (which shall include any authorization under a power of
attorney provided by Owner to Manager) for the use of Owner’s name and such use
shall at all times comply with all written instructions provided by Owner
regarding the use of Owner’s name; (b) Manager acknowledges that it shall
acquire no interest in Owner’s name; and (c) Manager shall obtain Owner’s prior
written approval for the release of any press release incorporating the
name. Upon termination of this Agreement, Manager shall cease using Owner’s
name. Owner shall have no license or other right to use Manager’s name or the
name of any of Manager’s affiliates.

Manager shall comply with all instructions from Owner (including any
restrictions or prohibitions) as to the use of the Owner’s name, which shall, in
all cases, allow Manager to use Owner’s name as required by applicable law or
court process. Manager acknowledges that Owner exclusively owns all right, title
and interest in and to Owner’s name and all goodwill pertaining thereto. Manager
acknowledges and agrees that any and all of its use of Owner’s name shall be on
behalf of and accrue and inure solely to the benefit of Owner. Manager shall
not, anywhere in the world, use or seek to register in its own name, or that of
any third party, Owner’s name, that are colorably or confusingly similar to
Owner’s name, or that incorporate Owner’s name or any element colorably or
confusingly similar to Owner’s name.

 

Page | 2



--------------------------------------------------------------------------------

6. Term and Termination.

(a) The initial term of this Agreement shall commence on the Effective Date, and
shall expire on the earlier of (i) November 30, 2021 or (ii) the termination,
expiration, or maturity of the Loan Agreement (the “Initial Term”). The term
hereof shall automatically be renewed for successive renewal terms of one (1)
year unless earlier terminated or either party notifies the other party in
writing at least ninety (90) days prior to the expiration date of the Initial
Term or any subsequent renewal term hereof, as the case may be, that such party
elects to terminate this Agreement (together with the Initial Term,
collectively, the “Term”); provided that Owner may terminate this Agreement for
any reason or no reason at any time after the Initial Term upon delivery of at
least ninety (90) days’ prior written notice of such termination to Manager.

(b) Notwithstanding the provisions of Section 6(a) hereof, this Agreement may be
terminated early for the following reasons, and, except as to liabilities or
claims that have accrued or arisen prior to such termination, the obligations of
the parties hereto shall cease and terminate:

(i) upon a bona fide sale of all of the Properties, as permissible under the
Loan Agreement;

(ii) upon delivery of written notice, which notice shall include the effective
date of the termination, by the non-affected party to the other party upon the
adjudication of bankruptcy of the other party, such other party’s assignment for
the benefit of creditors or filing by such other party in any court of competent
jurisdiction a petition in bankruptcy, or insolvency or for the appointment of a
receiver or trustee of all or a substantial portion of the assets of such other
party, or if such other party enters into an arrangement or reorganization under
any Chapter of the Bankruptcy Code of the United States;

(iii) upon delivery of written notice, which notice shall include the effective
date of the termination, by non-defaulting party to the other party following a
default by the other party of any material non-monetary term, covenant, or
provision hereof where such default continues uncured for a period of forty five
(45) days after receipt of written notice of such default;

(iv) upon delivery of written notice, which notice shall include the effective
date of the termination, by Manager to Owner following Owner’s default on any
monetary term, covenant, or provision hereof where such default continues
uncured for a period of ten (10) days after receipt of written notice of such
default from Manager;

(v) upon delivery of written notice, which notice shall include the effective
date of the termination, by Owner to Manager following any misappropriation of
funds by Manager that is not cured by Manager within fifteen (15) days of
discovery by Manager;

(vi) upon delivery of written notice, which notice shall include the effective
date of the termination, by Owner to Manager following the occurrence of a
Manager Termination Event (as defined in the Side Letter (defined below));

 

Page | 3



--------------------------------------------------------------------------------

(vii) upon Owner’s transfer of ownership of Property(ies), provided that Owner
shall pay to Manager a termination fee equal to $175.00 for each Property (in
addition to its out of pocket costs agreed to by Owner associated with the
termination) so terminated within ten (10) days of the Owner’s notice to Manager
of such termination unless (A) such termination arises from Sections 6(b)
(ii)-(v), (vi) or (viii) with respect to Manager, or (B) the Manager continues
to provide the same or substantially the same property management services
contemplated herein with respect to such transferred Property; or

(viii) upon delivery of written notice, which notice shall include the effective
date of the termination, by Owner to Manager following the failure by Manager to
provide the information or reporting specified by Section 8(h) or Section 8(i)
within three (3) Business Days of the delivery date required in such section.

(c) In addition, Owner shall have the right, in its sole discretion, to remove
any specific Property from the portfolio of Properties at any time and for any
reason; provided that Owner shall pay the amount specified in Section 6(b)(vii)
to Manager in connection therewith.

(d) Prior to the effectiveness of any termination of this Agreement, any
resignation by Manager or any replacement of Manager, Manager agrees to
reasonably cooperate with Owner in the transition of the services provided
hereunder to one or more replacement managers provided that Manager is
reimbursed for its reasonable costs of doing so. Manager shall also, for a
period of six (6) months after such expiration or termination, make itself
available to consult with and advise Owner’s lenders, Owner and any replacement
manager regarding the operation and maintenance of the Properties or otherwise
to facilitate an orderly transition of the services provided hereunder to a new
manager of the Properties; provided, such consultation and advice shall be
limited to Manager’s provision, upon Owner’s or any of Owner’s lenders’
reasonable request, of consultation and advice regarding (x) the provision of
such services that Manager provided during the one hundred twenty (120) day
period immediately prior to such termination and/or (y) the transition of such
services to a new manager of the Properties. During any such period, Manager
shall be entitled to be reimbursed by Owner or Owner’s lenders, as applicable,
within ten (10) business days’ following delivery of an invoice for Manager’s
out-of-pocket costs and expenses (such expenses to be deemed Operating
Expenses). Upon any termination of this Agreement by Owner, Manager shall, upon
notice from Owner to so terminate, terminate with respect to each Property all
contracts with all vendors, all service providers, all contractors, all
Third-Party Management Companies. This Section 6(d) shall survive the expiration
or earlier termination of this Agreement (whether in whole or part).

(e) Manager shall not resign from the obligations and duties hereby imposed on
it hereunder except upon a determination that (i) the performance of its duties
hereunder is no longer permissible under applicable law and (ii) there is no
reasonable action which can be taken to make the performance of its duties
hereunder permissible under applicable law; provided that Manager shall give at
least ninety (90) days’ prior written notice to Owner and Owner’s lenders, if
any, and such resignation shall not be effective until the earlier of (A) such
time as Owner has executed a Replacement Management Agreement with a manager
approved by Owner’s lenders and (B) the date that is six months from the
effective date of such resignation. For the avoidance of doubt, Owner shall
continue to pay the Monthly Management Fee to Manager for all periods prior to
the effectiveness of its resignation. Any such determination under clause (i)
above

 

Page | 4



--------------------------------------------------------------------------------

permitting the resignation of Manager shall be evidenced by an opinion of
counsel (who is not an employee of Manager or its Affiliates) to such effect
delivered, and in form and substance reasonably satisfactory, to Owner’s
lenders.

(f) Upon any termination of this Agreement with respect to any or all of the
Properties, Manager shall promptly (i) surrender and deliver up to Owner all
rents and income of the Properties and other monies of Owner on hand and in any
bank account; (ii) deliver to Owner as received any monies due Owner under this
Agreement (including those monies received by Manager after termination); (iii)
deliver to Owner all materials and supplies, keys and documents, and such other
accountings, books, and records pertaining to this Agreement or the Properties;
and (iv) assign only those existing contracts designated by Owner relating to
the operations and maintenance of the Properties, provided that Owner shall
agree to assume all liability under a contract (but only if Owner requires
Manager to assign such contract to Owner). Within thirty (30) days after such
termination, Manager shall deliver to Owner all written reports required in
Section 8(h)-(l) for any period not covered by such reports at time of
termination.

(g) Promptly upon receipt of notice of termination from Owner, or simultaneously
with delivery of notice of resignation to Owner, Manager shall provide to Owner
copies of tenant transition letters that Owner or a successor manager may
utilize in notifying tenants upon the termination of this Agreement in
accordance with the provisions of this Section 6.

7. Representations and Warranties.

(a) Owner hereby represents and warrants to Manager as follows:

(i) Owner has the authority to enter into this Agreement, and this Agreement
constitutes its legal, valid, binding and enforceable agreement.

(ii) Execution and performance of this Agreement (A) do not breach any agreement
of Owner with any third party or any duty arising in law or equity, (B) do not
violate any law, rule or regulation applicable to it, and (C) are within its
governing powers.

(iii) Owner is the sole and exclusive owner of the Properties and has the
authority to engage Manager to perform the Services with respect to the
Properties.

(b) Manager hereby represents and warrants to Owner as follows:

(i) Manager has the authority to enter into this Agreement, and this Agreement
constitutes its legal, valid, binding, and enforceable agreement.

(ii) Execution and performance of this Agreement (A) do not breach any agreement
of Manager with any third party or any duty arising in law or equity, (B) do not
violate any law, rule, or regulation applicable to it, (C) are within its
corporate powers, and (D) have been authorized by all necessary corporate action
of such party.

(iii) No consent, approval, authorization or order of any state or federal court
or governmental agency or body is required for the consummation by Manager of
the transactions contemplated herein, except for those consents, approvals,
authorizations or orders that previously have been obtained and except where the
failure to obtain those

 

Page | 5



--------------------------------------------------------------------------------

consents, approvals, authorizations or orders is unlikely to affect materially
and adversely either the ability of Manager to perform its obligations under
this Agreement or any Loan Document to which it is a party or the financial
condition of Manager.

(iv) There are no legal actions pending against it that could interfere with its
performance under this Agreement and covenants that it shall promptly inform
Owner of any such events that occur during the term of this Agreement.

(v) Manager (A) is in the business of providing similar services to meet the
requirements of owners of residential real estate, (B) has substantial expertise
in the Services and (C) is in good financial standing and shall maintain the
capability to meet its financial obligations hereunder during the Term,
including, without limitation, paying its Manager Vendors pursuant to the terms
of any agreement between them.

(vi) The leasing, management and collection practices used by Manager with
respect to the Properties have been in compliance with all applicable legal
requirements, and all necessary licenses, permits and regulatory requirements
pertaining thereto have been obtained and remain in full force and effect,
except, in each case, to the extent that such practices would not reasonably be
expected to have a material adverse effect on the Owner or the Properties.

(vii) With respect to each Property, Manager has a lock code allowing production
of a key or a coded lock box at the Property that holds a copy of the key or
where allowed by law holds the key for such Property and is and will hold and
maintain possession thereof as agent for Owner.

8. Services.

(a) Manager shall provide the services as specified in this Agreement
(collectively, the “Services”). Notwithstanding the foregoing, Owner
acknowledges and agrees that Manager engages third-party vendors (“Manager
Vendors”) to provide certain of the Services, including day-to-day, property
level services (e.g., preservation, repair, management, and related services) on
behalf and at the direction of Manager and at Owner’s expense in accordance with
the terms of this Agreement.

(b) Manager shall perform the Services and all other obligations hereunder in
accordance with the terms hereof, in compliance with applicable federal, state,
and local laws, rules, ordinances, and regulations (collectively, “Laws”) in a
good and workmanlike manner and with at least the same degree of care, skill,
prudence, time, attention and diligence that a prudent real estate manager
acting in like capacity would exercise (together with the fiduciary duty
applicable with respect to protection and accounting for funds described in the
following sentence, “Due Care”). In addition, Manager shall act in a fiduciary
capacity with respect to the proper protection of, and accounting for funds
derived from, the Properties.

(c) Manager’s responsibilities shall be to oversee, coordinate, organize,
manage, direct and facilitate the leasing, management, marketing and advertising
of the Properties; including, but without limitation, the engagement,
employment, hiring and firing of, and the contracting and negotiation with, all
employees, contractors, subcontractors, laborers, materialmen, suppliers,
agents, subagents, brokers, professionals and specialists, whether

 

Page | 6



--------------------------------------------------------------------------------

corporations, individuals or other legal entities, and all other personnel
deemed by Manager to be necessary or desirable in effectuating and performing
Manager’s responsibilities hereunder with respect to the Properties.

(d) Manager shall keep Owner informed of all matters known to Manager which
could materially affect the ownership of or the ability to rent a Property and
shall deliver to Owner on a monthly basis (on such dates as Owner and Manager
shall from time to time agree) a list of all such matters then known to Manager
and a description thereof.

(e) Manager shall administer and manage the Properties, including, without
limitation, to collect rent and other amounts payable by tenants thereof, pay
all operational expenses relating to the Properties (at Owner’s cost) and
enforce any regulations and the lease terms applicable to any tenant, in each
case in accordance with the terms hereof. Manager shall, on behalf of Owner,
ensure material compliance with the terms and conditions of applicable leases
with tenants. Notwithstanding the foregoing, Manager shall not be liable to
Owner for arrears in rent or other payments payable or to be paid by any tenant
of a Property unless such amount is received by Manager.

(f) Manager agrees not to knowingly permit the use of any Property for any
purpose which would reasonably be expected to void any policy of insurance held
by Owner or which would reasonably be expected to render any loss thereunder
uncollectible, or which would be in violation of any law or any governmental
regulation, requirement or restriction that, in each case, would have a material
adverse effect on the profitability, value, use, operation, leasing or
marketability of such Property or results in any material liability to, claim
against or obligation of Owner (an “Individual Material Adverse
Effect”). Manager has received and reviewed all insurance policies relating to
the Properties as of date hereof and agrees to review policies delivered to
Manager by Owner in the future. Manager shall advise Owner regarding general
operational matters, and, at Owner’s expense, Manager shall implement and
maintain or cause to be implemented and maintained, appropriate systems,
procedures and policies necessary for the proper operation of the
Properties. Manager shall obtain all permits and licenses for the Properties, at
Owner’s cost, to operate, occupy and lease the Properties as rental properties.

(g) Manager shall perform the Services within the limitations set forth in the
authorization letter, dated the date hereof, between Manager and Owner (such
letter and all amendments, modifications and substitutions thereto being the
“Side Letter”).

(h) Manager shall deliver a master data tape in the form attached as Exhibit C
hereto to Owner containing all information required for Owner to prepare and
satisfy Owner’s reporting obligations set forth in Sections 4.3.7, 4.3.8,
4.3.13, 4.3.14, 4.3.15 and 4.3.16 of the Loan Agreement. Manager shall deliver
to Owner the master data tape with respect to the preceding calendar month no
later than the fifth (5th) Business Day of each calendar month. Manager shall
deliver to Owner all other such information, documents, records or reports at
least two (2) Business Days prior to the date on which the reporting obligations
set forth in Sections 4.3.9, 4.3.10, 4.3.11 of the Loan Agreement.

(i) Manager shall deliver to Owner on each Business Day a data file containing
Property level information agreed by Owner and Manager, including the formulas
utilized by Manager to prepare the data file. Manager shall deliver to Owner on
each Business Day a report in the form of Exhibit D; provided that at the time
Manager establishes a data warehouse for the

 

Page | 7



--------------------------------------------------------------------------------

benefit of Owner and to which Owner has access, such daily reporting shall no
longer be required. Manager shall grant Owner access to Manager’s Propertyware
account system, or any replacement or successor to Propertyware, including all
modules included in such account system. If additional reporting is required by
a rating agency under a Securitization, Owner and Manager shall develop such
additional reporting elements to satisfy such obligation.

(j) Manager shall make available the appropriate members of Manager’s senior
management to participate on a conference call with Owner on a weekly basis as
contemplated in the Side Letter in order to discuss the Properties, the
performance of the Properties, operating expenses, capital expenditures,
property trends, performance trends and such other topics reasonably requested
by Owner.

(k) Manager shall deliver to Owner, within ten (10) Business Days of Owner’s
request therefor, copies of any requested lease, property tax, insurance bills,
statements or invoices received by Manager with respect to the Properties
except, in the case of property taxes, if the Owner shall have engaged a third
party property tax servicer provider. Manager shall, as soon as reasonably
practicable after request by Owner, furnish or cause to be furnished to Owner in
such manner and in such detail as may be reasonably requested by Owner, such
additional information, documents, records or reports as may be reasonably
requested with respect to the Properties or the conditions or operations,
financial or otherwise, of the Properties.

(l) Manager shall notify on a monthly basis Owner of any notice of violation of
any legal requirements, any material defect in a Property, any fire or other
material casualty loss to a Property, any condemnation action, rezoning or other
governmental order, and any tax assessment notices; provided that Manager shall
provide notice as soon as practicable if any such matter would have an
Individual Material Adverse Effect.

9. Renting of Properties. Manager shall facilitate the leasing of the
Properties, and to cause the Properties to be rented to suitable and
creditworthy tenants, as determined by Manager. Manager shall market and procure
leases with third party individuals for the Properties, including market
research and advertising, locating and screening potential tenants, negotiating
leases with such tenants and executing and/or brokering leases as agent and
attorney-in-fact for Owner (including renewals, expansions, equipment changes,
rental abatements, relocations, maintenance agreements, and renewals,
modifications and terminations of leases). Manager shall provide to Owner a copy
of all lease forms, renewal forms and other agreement forms pertaining to the
Properties (together with any updates thereto) upon request by Owner. Manager
may make immaterial revisions as to the nature and substance of all such forms,
based on Manager’s experience and understanding of the local market in which the
Properties are located or if required by applicable law, and Manager shall be
responsible for assuring that all lease forms, renewal forms and other agreement
forms pertaining to the Properties comply at all times with all applicable
laws. Manager is and shall be authorized to cause the execution, delivery and
renewal of any and all leases for the Properties on behalf of Owner, using the
requisite forms as described above in this Section 9 and within the limitations
and subject to the requirements set forth in the Side Letter. Manager is
authorized to permit such concessions, considerations or other special
arrangements as may be deemed appropriate, necessary or desirable by Manager,
acting in good faith, in the leasing of the Properties; but no such concessions,
considerations, rebates, free rent, allowances or special arrangements shall be
made or given to the extent the same would violate any applicable laws and
provided further that in no

 

Page | 8



--------------------------------------------------------------------------------

event shall any such concessions, considerations or other special arrangements
for any lease exceed, without the prior consent of Owner, the amount as set
forth in the Side Letter for the related Property under such lease. Each lease
shall be an Eligible Lease to an Eligible Tenant (each as defined in the Loan
Agreement).

10. Employment of Personnel. Manager shall employ sufficient qualified personnel
and investigate, hire, train, pay, bond and/or insure, supervise and discharge
the personnel necessary to be employed, in each case, in order to properly
maintain and operate the Properties. No such personnel shall be deemed employees
of Owner. The costs of gross salaries, and other incentive compensation
payments, including payroll taxes, insurance, worker’s compensation and other
employee benefits of such personnel, shall be solely the responsibility of
Manager or Third-Party Management Companies and are not reimbursable expenses by
Owner. Manager shall prepare or cause to be prepared, at its sole cost and
expense, for execution and filing by Manager as an independent contractor, all
forms and returns required by all federal, state or local laws in connection
with income tax, unemployment insurance, workmen’s compensation insurance,
disability benefits, social security and other similar taxes now in effect or
hereafter imposed with respect to any employees working at or in respect of the
Properties.

11. Service Contracts. To the extent provided in Section 26, Manager shall
arrange for and enter into contracts for water, electricity, gas, landscape,
maintenance, security services, pool maintenance, cleaning, vermin
extermination, trash removal, furnace and air-conditioning maintenance and other
similar services relating to the ordinary and customary maintenance of the
residential property in Owner’s name and on behalf of Owner. Any of the
foregoing contracts shall not require Owner’s prior approval if it is entered
into in arms-length transactions with an entity which is not an Affiliate of
Manager. In performing its responsibilities hereunder with respect to the
Properties, Manager may, from time to time, and at any time, deal with any of
its Affiliates or use the services offered by any division or employees of the
Manager. The amounts payable to any Affiliate or the Manager itself shall be
based on what would have been paid under an arm’s-length contract with a
un-Affiliated entity in the general vicinity and in the city where the
applicable Properties are located and shall be terminable concurrently with any
termination of this Agreement and shall not be included in manager compensation
as set forth herein.

12. Maintenance and Repair of Properties. At Owner’s cost, Manager shall,
subject to the limitations set forth in Section 32 and in the Side Letter:

(a) maintain the buildings, appurtenances and grounds of each Property in
“rent-ready” condition, in good repair and operating condition, in accordance
with industry standards and in a manner otherwise reasonably acceptable to
Owner, including, without limitation, performing or causing to be performed all
necessary or desirable repairs, maintenance, cleaning, decorating, alterations,
replacements and improvements in and to each Property, maintaining the interior
and exterior of each Property, painting, landscaping, plumbing, carpentry,
maintaining and updating all operating systems and such other normal maintenance
and repair work as may be desirable;

(b) perform or cause to be performed all budgeted capital improvements,
including alterations, improvements, additions, replacements or repairs to the
Properties (“Capital Expenditures”);

 

Page | 9



--------------------------------------------------------------------------------

(c) perform or cause to be performed repairs required due to emergencies that
threaten life, injury or property or could result in civil or criminal liability
for Manager or Owner; and

(d) engage such suppliers and hire such contractors as reasonably required for
the completion of such maintenance and Capital Expenditures.

Owner hereby expressly authorizes Manager to arrange for, supervise, and enter
into contracts for all repairs and maintenance as Manager considers necessary
and appropriate and that are within Manager’s designated authority levels as set
forth in the Side Letter.

13. Collection of Rental Income. Manager shall collect, or direct the collection
by third parties of, all rent and other charges due from tenants of the
Properties and all other rental fees and other charges otherwise due Owner with
respect to the Properties (all such rental fees and other charges being
hereinafter collectively referred to as “Rental Income”). Owner authorizes
Manager to request, demand, collect, receive and receipt for all such rent and
other charges, and to institute legal proceedings in the name of either Manager,
the applicable Manager Subsidiary, or Owner, and as an expense reimbursable by
Owner for the collection thereof, and for the dispossession of tenants and other
persons from the Properties, which expense may include the engaging of counsel
for any such matter. All tenants shall be directed to send their rent payments
to one of the Rent Deposit Accounts (as defined in the Loan Agreement) and any
rent collected by Manager in cash or by check shall be deposited by Manager to
one of the Rent Deposit Accounts within three (3) Business Days after receipt
thereof by Manager.

14. Operating Budget. At least ninety (90) days prior to each date on which
Owner is required under the Loan Agreement to provide (i) an annual operating
budget and/or (ii) any budget required by the Loan Agreement (such budget, as
applicable, the “Operating Budget”), Manager shall prepare such Operating
Budgets, including estimates of operating and capital receipts and disbursements
on a line-item basis, in each case, in the format reasonably required by
Owner. During such 90-day period, Owner and Manager shall cooperate in
finalizing each such Operating Budget. If the lender has a right to approve an
Operating Budget pursuant to the terms of the Loan Agreement, neither Owner nor
the Manager shall change or modify the Operating Budget without prior written
consent of the lender (which consent shall not be unreasonably withheld,
conditioned or delayed so long as no Event of Default (as defined in the Loan
Agreement) has occurred and is continuing).

15. Tenant Liaison; Tenant Complaints and Requests. Manager shall maintain
commercially reasonable relationships with tenants. Manager shall be responsible
for giving (a) all notices and statements required to be sent to tenants under
applicable leases of the Properties, and (b) all other notices necessary for the
administration and management of the Properties, including without limitation,
the delivery to each tenant at least annually of Owner’s privacy notice (which
form shall be provided by Owner to Manager for delivery).

Manager shall, as Manager reasonably deems necessary, send appropriate notices
of delinquency and apply late charges according to the provisions of each tenant
lease. Manager shall use reasonable efforts to demand payment of and collect any
amounts that are in arrears from a tenant at any Property.

 

Page | 10



--------------------------------------------------------------------------------

If Manager institutes any legal or equitable proceedings to recover any payments
or amounts that are in arrears from a tenant at any Property or any other person
or entity with respect to a Property, in each case as may be permitted
hereunder, such proceedings shall be in the name of either Owner, Manager or a
subsidiary of Manager, and shall be at Owner’s sole expense.

Manager shall be responsible for receiving and responding timely to consumer
complaints (as they pertain to tenants, leases and/or Properties), and
forwarding copies of each complaint and any response thereto to Owner. Manager
shall maintain complaint resolution policies and procedures, and shall further
provide Owner with periodic reports summarizing the complaints and responses
thereto for the given time period, along with sufficient information for Owner
to analyze the activity and potential trends. Manager shall maintain records
showing the action(s) taken with respect to each complaint.

16. Returns Required by Law. Manager shall execute and file when due all forms,
reports and returns required by law relating to the employment of personnel and
to the operation of the Properties.

17. Affordable Housing. Manager shall assist Owner with matters concerning
affordable housing qualification and compliance to the extent applicable.

18. Compliance with Legal Requirements. Manager shall comply with the laws and
ordinances affecting the Properties and leasing activities at the Properties by
any federal, state, county or municipal authority having jurisdiction thereover,
and orders of the board of fire underwriters or other similar bodies, subject to
the limitations contained in this Section 18 except to the extent that any
failure to comply would result in an Individual Material Adverse Effect,
provided, that, Manager shall not take any such action so long as Owner is
contesting, or has, affirmed its intention to contest and promptly institutes
proceedings contesting, any such order or requirements, unless failure to comply
promptly with any such order or requirement would reasonably be expected to
expose Manager to liability, in which case Manager shall cause the same to be
complied with unless Owner agrees to indemnify Manager from any such
liability. Manager shall timely notify Owner in writing of all such orders and
notices of requirements received by Manager. Manager shall also advise Owner
timely of the service upon Manager of any summons, subpoena, citation or claim
for matters relating to the Properties including but not limited to leasing,
operation, management or maintenance of the Properties. It shall be the duty of
Manager at all times during the term of this Agreement to operate and maintain
the Properties exercising Due Care consistent with this Agreement. Manager
shall, in a timely manner and at Manager’s sole cost and expense, apply for,
obtain and maintain all licenses and permits (including deposits and bonds)
required for Manager (to comply with its legal requirements to manage single
family residential properties) in connection with the management and operation
of the Properties.

19. Embargoed Persons. Manager shall, in connection with the approval process
for prospective tenants, reject any application from a prospective tenant that
(i) is listed on any Government Lists, (ii) is a person who has been determined
by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (iii) has
been previously

 

Page | 11



--------------------------------------------------------------------------------

indicted for or convicted of any felony involving a crime or crimes of moral
turpitude or for any Patriot Act Offense, or (iv) to the actual knowledge of
Manager, is currently under investigation by any Governmental Authority for
alleged felony involving a crime of moral turpitude. Upon Manager obtaining
actual knowledge that any tenant of a Property is listed on any Government List,
Manager shall promptly and no later than two (2) Business Days after obtaining
actual knowledge (I) provide written notice to Owner and OFAC identifying the
applicable tenant and related Property, and (II) take such further action with
respect to such tenant as is required pursuant to the Patriot Act or other
applicable law or regulation. For purposes hereof, the term (x) “Patriot Act
Offense” means any violation of the criminal laws of the United States of
America or of any of the several states, or that would be a criminal violation
if committed within the jurisdiction of the United States of America or any of
the several states, relating to terrorism or the laundering of monetary
instruments, including any offense under (A) the criminal laws against
terrorism; (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (USA PATRIOT ACT) of 2001, as
the same may be amended from time to time, and corresponding provisions of
future laws (the “Patriot Act”); and also includes the crimes of conspiracy to
commit, or aiding and abetting another to commit, a Patriot Act Offense; (y)
“Government List” means (A) the Annex to Presidential Executive Order 13224
(Sept. 23, 2001), (B) OFAC’s most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http://www.treasury.gov/ofac/ downloads/t11sdn.pdf or any successor website or
webpage) and (C) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained by a Governmental Authority that Owner notifies
Manager in writing is now included in “Government List”; and (z) “OFAC” means
the Office of Foreign Assets Control of the U.S. Department of Treasury.

20. Anti-Money Laundering Compliance. Manager has in place and shall maintain
procedures to ensure its compliance with all applicable anti-money laundering
laws and regulations, including without limitation the Patriot Act
(collectively, the “Anti-Money Laundering Laws”), including conducting the due
diligence required under the Anti-Money Laundering Laws in connection with the
leases and tenants, including with respect to the legitimacy of the applicable
tenant and the origin of the assets used by said tenant to lease the applicable
Property and maintaining sufficient information to identify the applicable
tenant for purposes of compliance, in all material respects, with the Anti-Money
Laundering Laws, and has conducted the requisite due diligence with respect to
the Leases existing as of the date of this Agreement for purposes of such
Anti-Money Laundering Laws, including with respect to the origin of the assets
used by said tenant to lease the applicable Property.

21. Claims for Tax Abatements and Eminent Domain Awards. When requested by Owner
from time to time, Manager shall, without charge or reimbursement, except for
out-of-pocket expenses, render advice and assistance to Owner in the negotiation
and prosecution of all claims for the abatement of property and other taxes
affecting any Property and for awards for taking by eminent domain affecting any
Property.

22. [Reserved].

 

Page | 12



--------------------------------------------------------------------------------

23. Insurance Requirements for Manufacturers, Service Providers and
Contractors. Manager shall ensure that any and all service providers,
contractors or other providers that are engaged by Manager and providing
services to a Property, have appropriate insurance, as reasonably determined by
Manager. Any certificates of insurance of such service providers, contractors or
other providers that are obtained by Manager shall be kept by Manager in
accordance with Section 27.

24. HOAs. Manager shall act as Owner’s liaison with the HOAs of which the
Properties may be a part, and Owner authorizes Manager to receive all notices
and other information from such HOAs on behalf of Owner and to provide all
information that is reasonably requested by any such HOAs. Manager shall pay
when due, utilizing funds from the HOA Reserve Account, any HOA dues, costs and
expenses for any Property for which Manager has received an invoice. Manager
shall maintain current records of each HOA, including its name, address and
contact person(s) and maintain all invoices and receipts relating to each
payment made to a HOA, such records to be kept by Manager in accordance with
Section 27.

25. Delays in Performance of Services. In the event Manager’s performance of any
Service is delayed by an act of God, strike, civil insurrection, flood or fire,
the time for completion of Services as set forth in this Agreement shall be
extended for a reasonable period of time to be mutually agreed upon by Owner and
Manager, following abatement of any such event.

26. Manager’s Authority. To authorize and permit Manager to perform the Services
provided for hereunder, Owner agrees to execute and deliver to Manager a power
of attorney substantially in the form attached hereto as Exhibit B. In addition
to and not in limitation of the terms and conditions of this Agreement, Owner
expressly authorizes Manager to take the actions included in such power of
attorney in furtherance of Manager’s performance of the Services on behalf of
Owner, subject to and in accordance with the terms of this Agreement and the
Side Letter.

27. Books and Records. Manager shall maintain an accurate set of books of
account and other records, in form and substance mutually agreed upon, with
respect to the Properties and the Services, containing, among other things,
separate entries for all amounts received and expenditures incurred in the
management of the Properties and the provision of the Services. Owner, and other
parties designated by Owner, shall have at all reasonable times, upon prior
notice, access to such records, books and accounts and to all vouchers, files
and all other material pertaining to the Properties and this Agreement, all of
which Manager agrees to keep available and separate from any records not having
to do with the Properties. Owner shall have the right (at its expense for any
out of pocket costs) to audit the books and records of Manager. Such books of
account shall be available upon two (2) Business Days’ prior written notice,
during normal business hours for inspection by Owner or Owner’s duly authorized
agents. Manager shall maintain and preserve its relevant records, books and
accounts, at no cost to Owner. Such books and records shall be kept, in all
material respects, in accordance with sound accounting practices and generally
accepted accounting principles in effect in the United States and maintained at
the office of Manager for a period of three (3) years after the expiration or
termination of this Agreement or such longer period as required by law, unless
Owner requests the return of such records in which case Manager shall duly
deliver such records to Owner at Owner’s cost and expense. All such records
shall belong to Owner.

 

Page | 13



--------------------------------------------------------------------------------

28. [Reserved].

29. Agent of Owner. Manager shall be acting as the agent of Owner in the
performance of its duties as a manager of the Properties to the extent that such
duties are performed by Manager and/or Manager Vendors in accordance with the
terms and conditions of this Agreement.

30. Working Capital. Subject to and in accordance with Section 31(d), Owner
shall be responsible for providing all such funds as may be necessary to
discharge financial commitments, including, but not limited to, accounts payable
and other expenses required to manage and operate the Properties, and Manager
shall have no responsibility or obligation to furnish or advance any such funds.

31. Cash Management.

(a) Rent Deposit Account. Manager shall direct all tenants to send their rent
payments to one of the Rent Deposit Accounts and any rent collected by Manager
in cash or by check shall be deposited by Manager to one of the Rent Deposit
Accounts within three (3) Business Days after receipt thereof by
Manager. Manager shall direct all Third-Party Management Companies to direct all
tenants to send their rent payments to one of the Rent Deposit Accounts and,
with respect to any rent collected by any Third-Party Management Company in cash
or by check, direct such Third-Party Management Company to deposit such amounts
to one of the Rent Deposit Accounts within three (3) Business Days after receipt
thereof by such Third-Party Management Company. Promptly after the deposit of
any combined payment of rent and security deposit into the Rent Deposit Account,
Manager, on behalf of Owner, shall submit written notice to Lender (with a copy
to Owner) identifying the applicable combined payment and requesting return of
the security deposit amount from the Cash Management Account, and when the same
is paid, Manager promptly shall deposit the same into the Security Deposit
Account within three (3) Business Days after receipt.

(b) Security Deposit Accounts. Manager shall direct all tenants to send their
security deposits to one of the Security Deposit Accounts and any security
deposits collected by Manager in cash or by check shall be deposited by Manager
to one of the Security Deposit Accounts within three (3) Business Days after
receipt thereof by Manager. Manager shall cause all security deposits received
by any Third-Party Management Company or other third party service provider to
be deposited into a Security Deposit Account in accordance with the Loan
Agreement. In the event that Manager determines that all or any portion of a
Security Deposit is not required for repair or maintenance and is to be returned
to any tenant in accordance with the applicable lease and Laws, Manager shall,
in compliance with the provisions of the Loan Agreement, cause such amount to be
returned to the applicable tenant and shall provide notice thereof to
Owner. Owner shall release security deposits to Manager on a timely basis to the
extent permitted by Section 4.1.6 of the Loan Agreement to allow compliance by
the Manager with the terms of the lease requiring timely return of those
deposits.

(c) Disclaimer. Except for fees payable in accordance with Section 33 and
subject to the terms of the Loan Agreement, Manager hereby disclaims any and all
interests in each Rent Deposit Account, the Cash Management Account, each
Security Deposit Account and Owner’s Operating Account and in any of the
collections or security deposits.

 

Page | 14



--------------------------------------------------------------------------------

(d) Working Capital. Owner hereby agrees to deposit into a bank account in the
name of Owner to which Manager has access (the “Working Capital Account”), an
amount equal to $400.00 per Property (the “Maintenance and Repair Reserve
Amount”) to be used by Manager on behalf of and for the benefit of Owner for
maintenance and repair of the Properties. Owner may deposit additional amounts
in the Working Capital Account to be used by Manager on behalf of and for the
benefit of Owner for tenant turn costs, capital expenditures and other
expenditures incurred in the normal course of operating the Properties. In the
event Manager uses or applies all or any portion of the Maintenance and Repair
Reserve Amount as provided herein, to the extent that funds are available in the
Owner’s Operating Account, Owner shall, no more than once per calendar month and
following written demand from Manager, including reasonable supporting
documentation for advances made from the Maintenance and Repair Reserve Amount,
deposit into the Working Capital Account an amount of funds sufficient to
restore such Maintenance and Repair Reserve Amount to the full Maintenance and
Repair Reserve Amount required by this Section 31(d).

32. Expense of Owner. (a) Owner shall be liable for the costs and expenses of
maintaining and operating the Properties (“Operating Expenses”) and all Capital
Expenditures made with respect to the Properties, and except as otherwise
specifically provided in this Agreement, Owner shall pay for all reasonable
costs and expenses incurred by Manager in connection with the maintenance or
operation of the Properties or the performance by Manager of its duties under
this Agreement. Owner shall not be obligated to pay for (i) purchases of, or
contracts for, materials or services constituting overhead of Manager and
centralized software and computer support, (ii) expenses for Manager’s office
equipment, supplies, materials or services, (iii) any overhead expenses of
Manager incurred with respect to its general offices, or (iv) any salaries of
personnel of Manager. Owner shall not be obligated to reimburse Manager for any
obligations or expenses arising from or relating to (A) the gross negligence,
fraud or willful misconduct of Manager, Manager Subsidiaries or the Third-Party
Management Companies, or (B) any breach by Manager under this Agreement.

(b) Manager is hereby authorized to incur Operating Expenses and Capital
Expenditures on behalf of Owner, the necessity, nature and amount of which may
be determined in Manager’s discretion in accordance with Due Care. Manager shall
use commercially reasonable efforts to incur Operating Expenses, and Capital
Expenditures within the limits prescribed by the Operating Budget; provided
that, subject to the limitations on reimbursement specified in paragraph (c)
below, Manager may at any time incur Operating Expenses and Capital Expenditures
in amounts that exceed the Operating Expenses and Capital Expenditures specified
in the Operating Budget if and to the extent that Manager determines that it is
necessary or advisable to do so.

(c) Manager shall maintain accurate records with respect to each Property
reflecting the status of Operating Expenses and Capital Expenditures payable in
respect thereof and shall furnish to Owner from time to time such information
regarding the payment status of such items as Owner’s lenders may from time to
time reasonably request. Manager shall arrange for the payment of all Operating
Expenses and Capital Expenditures payable by Owner as the same become due and
payable out of funds available for that purpose in Owner’s Operating Account
(excluding any amount paid from any reserve funds held by Owner’s lenders). All
Operating Expenses and Capital Expenditures (excluding those paid from reserve
funds) will be funded through Owner’s Operating Account, and Manager shall have
no obligation to subsidize, incur,

 

Page | 15



--------------------------------------------------------------------------------

or authorize any Operating Expense or Capital Expenditure that cannot, or will
not, be paid by or through Owner’s Operating Account (excluding any amount paid
from reserve funds).

33. Compensation and other Fees to Manager. Owner agrees to pay to Manager a fee
(the “Monthly Management Fee”) consisting of a) an amount computed and payable
monthly in arrears in an amount equal to 6.75% of gross Rents collected with
respect to the Properties for such calendar month; provided, that for purposes
of determining gross Rents collected, collections of Advance Rent shall be
allocated to the applicable calendar month set forth in the applicable Advance
Rent Disbursement Schedule and b) the amounts set forth in a mutually agreed fee
letter in effect between Owner and Manager from time to time for the related
service provided. Manager acknowledges that all management services (including
maintenance of the Properties) are part of Manager’s obligations under this
Agreement, and the Monthly Management Fee includes Manager’s full compensation
for all management services. It is understood and agreed that the Monthly
Management Fee shall not be reduced by the expenses of Owner under Section
32. Manager shall not be entitled to any other fees or compensation except for
the Monthly Management Fee. The fees payable to Manager are full compensation,
and any fees payable to the Third-Party Management Companies or Manager
Subsidiaries in excess of the fees provided under this Section 33 shall be
payable at Manager’s sole cost and expense. Except to the extent provided for in
this Agreement, Owner shall not be obligated to pay to the Manager any
transition or termination costs or expenses, termination fees, or their
equivalent in connection with the transfer of a Property or the termination of
this Agreement.

34. Confidentiality; Privacy Law Compliance; Security Breach Disclosure. (a) In
performing their obligations pursuant to this Agreement, either party may
disclose to the other party, either directly or indirectly, in writing, orally
or by inspection of intangible objects (including, without limitation,
documents), certain confidential or proprietary information including, without
limitation, the names and addresses of tenants, the Properties, a party’s
customers, marketing plans and objectives, research and test results, operating
budgets and other information that is confidential and the property of the party
disclosing the information (“Confidential Information”). The parties agree that
the term Confidential Information shall include (a) this Agreement and the Loan
Agreement, as the same may be amended and modified from time to time, (b)
Customer Information (as defined below), (c) business information (including all
operating budgets, marketing plans, products and services, employee information,
business models, know-how, strategies, designs, reports, data, research,
financial information, pricing information, corporate client information, market
definitions and information, and business inventions and ideas), and (d)
technical information (including software, algorithms, models, developments,
inventions, processes, ideas, designs, drawings, engineering, hardware
configuration, and technical specifications, including, but not limited to,
computer terminal specifications, the source code developed from such
specifications, all derivative and reverse-engineered works of the
specifications, and the documentation and software related to the source code,
the specifications and the derivative works). Confidential Information shall not
include (a) information in the public domain or which is independently developed
by the other party or (b) any information required to be disclosed to a
Regulatory Authority, pursuant to Applicable Laws or pursuant to a valid
subpoena or court order. Owner and Manager agree that Confidential Information
shall be used by each party solely in the performance of its obligations under
the Loan Documents. Each party (including, without limitation, their respective
Affiliates, officers, directors, counsel, representatives, employees, advisors,
accountants, auditors or agents (“Representatives”)) shall receive Confidential
Information in confidence and shall not, without

 

Page | 16



--------------------------------------------------------------------------------

the prior written consent of the disclosing party, disclose any Confidential
Information of the disclosing party; provided, however, that there shall be no
obligation on the part of the parties to maintain in confidence any Confidential
Information disclosed to it by the other which (i) is generally known to the
trade or the public at the time of such disclosure, (ii) becomes generally known
to the trade or the public subsequent to the time of such disclosure, but not as
a result of disclosure by the other in violation of this Agreement, (iii) is
legally received by either party or any of its respective Representatives from a
third party on a non-confidential basis provided that to such party’s knowledge
such third party is not prohibited from disclosing such information to the
receiving party by a contractual, legal or fiduciary obligation to the other
party, its Representatives or another party, or (iv) was or hereafter is
independently developed by either party or any of its Representatives without
violation of its obligations under this Agreement. Notwithstanding anything
contained herein to the contrary, a receiving party shall be permitted to
disclose the Confidential Information to any Regulatory Authority in the course
of an examination, inquiry or routine audit without notice to, or consent by,
the disclosing party. As used herein, “Regulatory Authority” means all local,
state and federal regulatory authorities, including the Consumer Financial
Protection Bureau, that currently has, or may in the future have, jurisdiction
or exercising regulatory or similar oversight with respect to any of the
activities contemplated by this Agreement or to Owner, Manager or any
Third-Party Management Company.

The parties agree that the disclosing party owns all rights, title and interest
in and to its Confidential Information and any and all modifications to such
Confidential Information, and that the party receiving the Confidential
Information will not reverse-engineer any software or other materials embodying
the Confidential Information. The parties acknowledge that Confidential
Information is being provided for limited use internally, and the receiving
party agrees to use the Confidential Information only in accordance with the
terms and conditions of this Agreement.

Notwithstanding the foregoing, however, disclosure of the Confidential
Information may be made if, and to the extent, requested or required by law,
rule, regulation, interrogatory, request for information or documents, court
order, subpoena, administrative proceeding, inspection, audit, civil
investigatory demand, or any similar legal process without liability and, except
as required by the following sentence, without notice to the other party. In the
event that the receiving party or any of its Representatives receives a demand
or request to disclose all or any part of the disclosing party’s Confidential
Information under the terms of a subpoena or order issued by a court of
competent jurisdiction or under a civil investigative demand or similar process,
(i) to the extent practicable and permitted, the receiving party agrees to
promptly notify the disclosing party of the existence, terms and circumstances
surrounding such a demand or request and (ii) if the receiving party or its
applicable Representative is compelled to disclose all or a portion of the
disclosing party’s Confidential Information, the receiving party or its
applicable Representative may disclose that Confidential Information that its
counsel advises that it is compelled to disclose and will exercise reasonable
efforts to obtain assurance that confidential treatment will be accorded to the
Confidential Information that is being so disclosed.

Each party represents and covenants that it will protect the Confidential
Information of the other party in accordance with prudent business practices and
will use the same degree of care to protect the other party’s Confidential
Information that it uses to protect its own confidential information of a
similar type. In addition, Manager agrees that during the period of

 

Page | 17



--------------------------------------------------------------------------------

this Agreement and thereafter, Manager will not directly or indirectly use the
Confidential Information other than in the course of performing its duties as
Manager. Except as expressly provided herein, no right or license whatsoever is
granted with respect to the Confidential Information or otherwise.

Following termination of this Agreement, upon the request of the disclosing
party, the non-disclosing party will, within ten (10) days after receiving a
request by the disclosing party, destroy all Confidential Information furnished
to it and/or any of its Representatives by or on behalf of the disclosing
party. Except to the extent a party is advised by legal counsel that such
destruction is prohibited by law, the non-disclosing party and its
Representatives will also destroy all written material, memoranda, notes,
copies, excerpts and other writings or recordings whatsoever prepared by the
non-disclosing party and/or its Representatives based upon, containing or
otherwise reflecting any Confidential Information; provided, however, that
neither the non-disclosing party nor any of its Representatives shall be
obligated to return or destroy Confidential Information (i) to the extent it has
been electronically archived by any such party in accordance with its automated
security and/or disaster recovery procedures as in effect from time to time or
(ii) to the extent required by their respective internal record retention
policies for legal, compliance or regulatory purposes; provided that any such
Confidential Information so retained shall remain subject to the confidentiality
provisions contained herein for so long as it is retained by the non-disclosing
party, irrespective of the term of this Agreement. At the request of the
disclosing party made at the time of its request for the return and/or
destruction of Confidential Information, the return and/or destruction of
materials in accordance with the foregoing shall be certified to the disclosing
party in writing by an authorized officer of the non-disclosing party.

(b) In addition to the requirements of Section 34(a), each party agrees that it
shall obtain, use, retain and share information concerning tenants of each
Property and prospective tenants of any Property, including nonpublic personal
information as defined under the Gramm-Leach-Bliley Act of 1999 and implementing
regulations, including all nonpublic personal information of or related to
customers or consumers of either party, including but not limited to names,
addresses, telephone numbers, account numbers, customer lists, credit scores,
and account, financial, transaction information, consumer reports and
information derived from consumer reports, that is subject to protection from
publication under applicable law (“Customer Information”), in strict compliance
with all applicable state and federal laws and regulations concerning the
privacy and confidentiality of such information, including the requirements of
the federal Gramm-Leach-Bliley Act of 1999, its implementing regulations and
Owner’s Privacy Notice, in connection with this Agreement. Manager agrees that
it will not disclose or use any Customer Information, including any Customer
Information relating to tenants of each Property and prospective tenants of any
Property other than to carry out the purposes for which such information has
been disclosed to it hereunder. Further, Manager shall by written contract
require any Third-Party Management Companies to maintain the confidentiality of
said information in a similar fashion. Manager agrees that Owner owns all
rights, title and interest in and to the Customer Information, including any
Customer Information relating to tenants of each Property and prospective
tenants of any Property.

Manager shall immediately inform Owner in writing of any actual or reasonably
suspected unauthorized access to or acquisition, use, disclosure, modification
or destruction of any nonpublic personal information in the custody or control
of Manager, including under any contracts with third party service
providers, (“Information Security Incident”) of which

 

Page | 18



--------------------------------------------------------------------------------

Manager becomes aware, but in no case later than twenty-four (24) hours after it
becomes aware of the Information Security Incident. Such notice shall summarize
in reasonable detail the effect on Owner, if known, of the Information Security
Incident and the corrective action taken or to be taken by Manager. Manager
shall promptly take all necessary and advisable corrective actions, and shall
cooperate fully with Owner in all reasonable and lawful efforts to prevent,
mitigate or rectify such Information Security Incident. Manager shall (i)
investigate such Information Security Incident and perform a root cause analysis
thereon; (ii) make commercially reasonable efforts to remediate the effects of
such Information Security Incident; and (iii) provide Owner with such assurances
as Owner shall request that such Information Security Incident is not likely to
recur. The content of any filings, communications, notices, press releases or
reports related to any Information Security Incident must be approved by Owner
prior to any publication or communication thereof.

In addition, Manager agrees that it will not make any material changes to its
security procedures and requirements affecting the performance of its
obligations hereunder which would materially lessen the security of its
operations or materially reduce the confidentiality of any databases and
information maintained with respect to Owner, Borrowers, and Loan Applicants
without the prior written consent of Owner.

Each party agrees and represents to the other that it and each third party
service provider engaged by such party to provide data processing, data storage
or other information technology services have, or will have prior to the receipt
of any Confidential Information, designed and implemented an information
security program that will comply in all material respects with the applicable
requirements set forth in 12 C.F.R. Part 364 and 16 C.F.R Part 314, all as
amended, supplemented and/or interpreted in writing by Regulatory Authorities
and all other Applicable Law.

35. Indemnification and Release Rights. Manager shall indemnify, defend and save
harmless Owner and its respective members, officers, partners, agents,
consultants, employees, successors and assigns from and against any and all
losses, costs, claims, expenses, liabilities, damages or deficiencies, including
interest, penalties and attorney’s fees, arising out of or due to (a) a breach
of any representation or warranty, covenant or agreement of Manager contained in
this Agreement, (b) acts or omissions constituting bad faith, willful
misfeasance, gross negligence or reckless disregard of duties in connection with
the performance by Manager of its obligations under this Agreement, (c) any
leases or other instruments entered into by Manager, on Owner’s behalf, which
fail to comply with applicable laws or this Agreement, (d) any actions of, or
claims by, any Manager Subsidiary or Third-Party Management Company, or (e) any
claims made by any employees of Manager in connection with a violation of any
employment-related law (the foregoing being “Claims”). Manager shall not be
obligated to indemnify the Owner as provided in this Section 35 to the extent
the indemnified Claim arises directly out of Manager’s compliance with Owner’s
express instructions.

Owner shall defend, indemnify and hold Manager and its officers, directors,
agents, contractors, subcontractors and employees, and each of them, harmless
from any and all Claims arising out of or incurring in connection with (i) the
Properties, (ii) a breach by Owner of this Agreement or (iii) otherwise arising
out of or incurred by Manager’s performance of Services other than Claims
arising due to a breach by Manager’s duty to use Due Care, or from the gross
negligence or willful misconduct of Manager in the performance of the Services.

 

Page | 19



--------------------------------------------------------------------------------

In the event the indemnified party provides the indemnifying party timely
written notice of any asserted Claim (provided that failure to provide timely
notice shall not relieve the indemnifying party of its obligations under this
Section 35, except to the extent the indemnifying party is prejudiced by the
delay) and thereafter, the indemnifying party shall, at its own expense, defend,
protect, and save harmless the indemnified party against said claim or any loss
or liability thereunder. The provisions set forth in this Section 35 shall
survive the expiration or earlier termination of this Agreement.

36. Insurance. (a) As an operating expense of the Properties, Owner or Owner’s
representative shall provide and maintain the insurance coverages for the
Properties in such amounts and with such coverages as may be required by law or
customary practice in owning rental properties similar to the Properties and the
Loan Agreement.

(b) At its own expense, Manager shall maintain the following insurance (the
“Required Insurance”) and such other insurance (e.g., fire, flood, earthquake,
etc.) as Manager considers appropriate in connection with its business. Owner
shall be named as an additional insured under Manager’s commercial general
liability policy:

(i) Comprehensive crime insurance including employee dishonesty covering
Manager, Manager Subsidiary and all employees of Manager handling Owner’s funds
or other documents, with a per claim limit of not less than Two Million Dollars
($2,000,000).

(ii) Errors and Omissions professional liability insurance in an annual
aggregate amount of not less than Two Million Dollars ($2,000,000) and Two
Million Dollars ($2,000,000) per claim.

(iii) Worker’s compensation insurance in compliance with all applicable federal,
state and local laws and regulations covering all employees of Manager, with a
waiver of subrogation endorsement in favor of Owner and its respective Members.

(iv) Commercial automobile liability coverage of One Million Dollars
($1,000,000) per accident, combined single limit bodily injury and property
damage (which coverage shall include, without limitation, liability assumed
under any contract).

(v) Property management errors and omissions insurance with limits of not less
than Five Million Dollars ($5,000,000) per occurrence and in aggregate and
naming Owner as an additional insured.

Manager shall notify Owner and Owner’s insurance carrier promptly upon becoming
aware of any casualty, loss, injury, claim or other event which may result in a
claim under any insurance policy maintained by Owner. Manager will cooperate
with Owner and Owner’s insurance carrier on loss control inspections, responding
to recommendations and other safety issues.

Manager shall provide to Owner a written certificate and endorsements from the
carrier reflecting that Manager’s insurance is effective in accordance with and
in compliance with this Section 36(b) and will not be canceled without at least
thirty (30) days prior written notice to Owner.

 

Page | 20



--------------------------------------------------------------------------------

37. Funds Received After Termination. In the event Manager receives any funds,
including, but not limited to, Rental Payments, payments on damages, past due
amounts, etc., with respect to any of the Properties (collectively, the “Post
Termination Funds”) on behalf of Owner after the expiration or termination of
this Agreement, Manager shall, within two (2) days of receipt thereof, remit any
and all such Post Termination Funds to Owner in the form so received by Manager;
Owner shall reimburse Manager for Managers actual out-of-pocket expenses
incurred in connection with the delivery to Owner of any such Post Termination
Funds. In addition, Owner shall remit payment of undisputed fees or other
unreimbursed costs to Manager within ten (10) days of receipt of any applicable
invoice received after termination or expiration of this Agreement for Services
performed or expense or liability incurred by Manager prior to such termination
or expiration. This Section 37 shall survive the termination or expiration of
this Agreement.

38. Annual Independent Public Accountants’ Report. Manager, at its expense,
shall on or before November 1 of each year, beginning on November 1, 2017, (a)
on or before February 15 of each year, beginning February 15, 2018, cause a firm
of Independent public accountants that is a member of the American Institute of
Certified Public Accountants to furnish a statement to Owner or its designee to
the effect that such firm has examined certain documents and records relating to
Manager’s performance of its obligations under this Agreement and that such firm
is of the opinion that Manager’s performance of the Services has been conducted
in compliance with this Agreement, and that nothing has come to their attention
which would indicate that such performance has not been conducted in compliance
therewith, except for (i) such exceptions as such firm shall believe to be
immaterial, and (ii) such other exceptions as shall be set forth in such
statement and (b) deliver to Owner with a copy of its annual SSAE 16 – SOC 1
Report (the SSAE 16 scope will include processes and internal controls
maintained by Manager to provide the Services) and shall also on or before
January 1 of each year, beginning on January 1, 2018, deliver a “bridge letter”
or “gap letter” addressing the fourth calendar quarter of the prior calendar
year with respect to the foregoing matters.

39. Limitation of Liability. IN NO EVENT SHALL OWNER OR MANAGER BE LIABLE TO THE
OTHER FOR SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL LOSS OR
DAMAGE OF ANY KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS),
ARISING OUT OF THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.

40. Dispute Resolution. It is the intent of Owner and Manager to use
commercially reasonable efforts to, on a mutually acceptable negotiated basis,
expeditiously resolve any dispute, controversy or claim between or among them
with respect to the matters covered by this Agreement and that may arise from
time to time. In furtherance of the foregoing, if Owner or Manager are unable to
resolve any dispute, controversy or claim among their respective representatives
then either Owner or Manager may deliver to the other written notice (each such
notice, an “Escalation Notice”) demanding an in-person meeting involving senior
level of management of Owner and Manager, or if each of Owner and Manager agree,
of the appropriate strategic business unit or division within such entity (each
such individual so designated being a “Relationship Executive”). In response to
an Escalation Notice, each of Owner and Manager shall set an agenda, location
and, if necessary, procedures, to discuss, negotiate and resolve the matter(s)
set forth in such Escalation Notice. Owner and Manager shall use commercially

 

Page | 21



--------------------------------------------------------------------------------

reasonable efforts to meet no later than thirty (30) days following receipt of
an Escalation Notice. Neither Owner nor Manager Party may initiate a termination
of this Agreement or initiate a legal action or proceeding in respect of the
dispute, controversy or claim described in an Escalation Notice until the
earlier to occur of: (i) the 45th day following the delivery of the Escalation
Notice and (ii) two Business Days following the second meeting (either by phone
or in person) of dispute, controversy or claim the Relationship Executives or
their designees to specifically address the matter(s) set forth in such
Escalation Notice.

41. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, including General Obligations
Law §5-1401, but otherwise without regard to the conflict of laws principles
thereof.

42. Notice. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and may be sent by United States mail,
postage prepaid, electronic mail, or overnight courier or messenger, to the
respective parties at the addresses shown below or at such other addresses as
the parties hereto may, from time to time, hereafter designate in writing:

 

If to Owner:    Chief Administrative Officer    36C Strand Street   
Christiansted, USVI 00820    Stephen.Gray@altisourceamc.com With a copy to:   
Randall K. Mason    36C Strand Street    Christiansted, USVI 00820   
Randall.Mason@altisourceamc.com If to Manager:    President    8300 N. Mopac
Expressway, Suite 200    Austin, Texas 78759    chobbs@msrenewal.com    with a
copy to:    Legal Department    8300 N. Mopac Expressway, Suite 200    Austin,
Texas 78759    shughes@msrenewal.com

Any notices complying with the provisions of this Section shall be deemed to
have been properly made only when received by such party.

43. Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable

 

Page | 22



--------------------------------------------------------------------------------

while preserving its intent or, if that is not possible, by substituting
therefor another provision that is legal and enforceable and achieves the same
objectives.

44. No Joint Venture or Partnership. Manager is an independent contractor and
nothing contained in this Agreement or in any document executed in connection
with this Agreement shall be construed to create a joint venture, partnership,
or agency relationship between the parties. Manager’s employees and Manager
Vendors shall not be deemed to be employees of Owner. In no event shall Manager
have any obligation or liability whatsoever with respect to any debts,
obligations, or liabilities of Owner other than as expressly set forth
herein. Manager shall have no authority to enter into agreements of any kind on
behalf of Owner or otherwise bind or obligate Owner to any third party in any
manner whatsoever other than as expressly set forth in this Agreement.

45. Entire Agreement. This Agreement, together with the Side Letter, constitutes
the entire agreement between the parties and supersedes any prior agreements,
promises, negotiations between Manager and Owner relating to the subject matter
of this Agreement.

46. Amendment; Waiver. Any amendment of this Agreement may be made only by a
written instrument executed by Manager and Owner. No waiver by any party of any
obligation of the other party, or any breach or default by the other party in
the performance by such party of its obligations hereunder, shall be binding or
enforceable except to the extent set forth in a writing signed by the party
sought to be charged thereby.

47. Approvals and Consents. If any provision of this Agreement requires the
approval or consent of Manager or Owner to any act or omission, unless expressly
stated otherwise such approval or consent shall not be unreasonably withheld or
delayed.

48. Assignment. Neither Owner nor Manager shall assign, whether by merger,
consolidation, operation of law or otherwise, any of its rights or delegate any
of its obligations under this Agreement without the prior written consent of the
other party; provided, however, that (i) Manager may engage Manager Subsidiaries
and Third-Party Management Companies subject to the terms contained herein or
merge or consolidate with or sell all or substantially all its assets to an
Affiliate under common Control that assumes all obligations of the Manager
hereunder, and (ii) Owner may assign this Agreement to the lender under the Loan
Agreement and grant a security interest in its rights and interests hereunder
pursuant to the Loan Agreement and the other Loan Documents. Subject to the
immediately preceding sentence, this Agreement and all of its terms and
provisions shall be binding upon and inure to the benefit of the parties hereto
and their successors and assigns.

49. Competitive Projects. Owner and Manager, in each case, individually or with
others, may engage in, own, manage or possess any interest in any other
properties, projects and ventures of every nature and description, including,
but not limited to, the ownership, financing, leasing, operation, management,
brokerage, development and sale of real property and apartment projects other
than the Properties and the Services to be provided hereunder, whether or not
such other ventures or projects compete with the Properties or the Services to
be provided hereunder so long as any such engagement or possession shall not
adversely affect the Properties, the performance of the Services hereunder or
Owner, and neither Manager nor Owner shall have any right to the income or
profits derived from such other party’s projects.

 

Page | 23



--------------------------------------------------------------------------------

50. Jurisdiction, Venue. EACH OF THE PARTIES HEREBY IRREVOCABLY AGREES THAT THE
COURTS OF THE STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION IN CONNECTION
WITH ANY ACTIONS OR PROCEEDINGS ARISING BETWEEN THE PARTIES UNDER THIS
AGREEMENT. EACH OF THE PARTIES HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO THE
JURISDICTION OF SAID COURTS FOR ANY SUCH ACTION OR PROCEEDING. EACH OF THE
PARTIES HEREBY WAIVES THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY SUCH ACTION OR PROCEEDING IN SAID COURTS.

51. WAIVER OF TRIAL BY JURY. OWNER AND MANAGER EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

52. Headings. The section headings contained herein are for convenience of
reference only and are not intended to define, limit or describe the scope or
intent of any provision of this Agreement.

53. Subordination; No Recordation. This Agreement shall not constitute an
interest in real estate. In all events this Agreement shall be subordinate to
any mortgage, ground lease or underlying lease now or hereafter encumbering any
of the Properties or the improvements thereon or any portion thereof. In
confirmation of such subordination, the parties hereto shall execute and deliver
to the holder of such mortgage, ground lease or underlying lease such
subordination instruments as the holder may request including a separate
property management agreement relating to such Property consisting of the
identical terms of this Agreement. Manager hereby agrees that this Agreement and
all rights, interests and privileges of Manager hereunder for the Services
rendered by Manager are hereby subordinated to the Loan and the obligations of
Owner and the liens granted by Owner in favor of Lender provided for in the Loan
Agreement, and to all rights of Lender to receive payment from Owner in
accordance with the Loan Agreement. Manager shall not record this Agreement, any
memorandum thereof or any lien, lis pendens or other instrument encumbering any
of the Properties.

54. Survivability. The provisions of Sections 34, 35, 37, 39, 41, 50, 51, 54 and
55 shall survive any termination for any reason or expiration of the Agreement.

55. No Petition. Prior to the date that is one year and one day after the date
on which the Loan Agreement has been terminated in accordance with its terms and
all Obligations (as defined in the Loan Agreement) thereunder and under the
other Loan Documents (as defined in the Loan Agreement) have been fully
satisfied, Manager shall not institute, or join any other person in instituting,
or authorize a trustee or other person acting on its behalf or on behalf of
others to institute, any involuntary bankruptcy, reorganization, arrangement,
insolvency, liquidation or receivership proceedings under the laws of the United
States of America or any state thereof against Owner or any of the Guarantors
(as defined in the Loan Agreement).

Notwithstanding anything in this Agreement to the contrary, Owner shall have no
obligation to pay any amount required to be paid by it hereunder in excess of
any amount available to it after it has paid all amounts due and payable by it
under the Loan Agreement. All payment obligations of Owner hereunder are
contingent on the availability of funds in excess of

 

Page | 24



--------------------------------------------------------------------------------

the amounts due and payable by it under the Loan Agreement (“Available Funds”)
and Manager agrees that it will not have a claim against Owner under Section
101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation owed to Manager by Owner exceeds Available Funds; provided that, upon
and during the continuance of the absence of Available Funds, the Manager shall
without any liability or obligation whatsoever be permitted to suspend
performance of its obligations hereunder.

56. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall
constitute an original, but all of which when taken together shall constitute
one contract. Delivery of an executed counterpart of this Agreement by facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement.

[Signatures Follow]

 

Page | 25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Property Management Services
Agreement as of the Effective Date.

 

  HOME SFR Borrower, LLC   Main Street Renewal LLC   By:  

/s/ Stephen H. Gray

    By:  

/s/ Clay Hobbs

  Name:  

Stephen H. Gray

    Name:  

Clay Hobbs

  Title:  

Vice President

    Title:  

President

Signature Page to Property Management Services Agreement\



--------------------------------------------------------------------------------

EXHIBIT A

Manager Subsidiaries.

MSR Insurance Services, LLC, a Texas limited liability company

 

Exhibit A - 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

LIMITED POWER OF ATTORNEY

RESPECTING TRANSACTIONS AND OTHER ACTIONS INVOLVING

RESIDENTIAL REAL ESTATE ASSETS

This limited power of attorney (the “Power of Attorney”), dated as of September
    , 2016, is entered into by and between HOME SFR Borrower, LLC (the “Owner”),
and Main Street Renewal LLC, a Delaware limited liability company (the
“Manager”).

RECITALS

WHEREAS, Owner is engaged, directly and indirectly through one or more
subsidiaries, in the business of owning and operating certain single-family
residential properties with the intent to lease, hold, and sell such properties
(each a “Property” and collectively, the “Properties”), and Manager provides
certain advisory, management, administrative, and related services with respect
to residential real estate properties;

WHEREAS, Owner desires that Manager provide Owner with certain services relating
to the Properties (the “Services”), including leasing and lease management,
operations, maintenance, repair, property management, and property disposition
services, and, to this end, has entered into a certain Property Management
Services Agreement with Manager dated as of September 30, 2016 (the
“Agreement”); and

WHEREAS, under the Agreement, Manager is authorized to take various actions in
furtherance of the purposes of the Agreement, including the execution of
documents that obligate the Owner with respect to the services and transactions
consistent with the responsibilities of Manager under the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, agrees as follows:

1. Subject to and in accordance with the terms of the Agreement and the Side
Letter (as defined in the Agreement), Owner hereby constitutes and appoints
Manager, for so long as Manager provides services to Owner under the Agreement,
Owner’s true and lawful attorney-in-fact, in the name of Owner, through
Manager’s authorized employees or third-party agents, to:

(a) To sign, execute, deliver, renew, enforce and/or cancel lease agreements
with respect to the Properties.

(b) To receive and collect all rents and other payments due or owing by tenants
to whom the Properties are leased for the account of Owner, to give receipts
therefore, and to deposit all such payments in accordance with the provisions
hereof and of the Loan Agreement.

 

Exhibit B – 1



--------------------------------------------------------------------------------

(c) To hire and utilize, and provide all necessary assistance to, counsel in
connection with any legal action associated with the Properties, including,
without limitation, the eviction of tenants and the recovery of possession of
any Property and/or of unpaid rents and other damages.

(d) To make, or cause to be made, any repairs, alterations, or decorating of the
Properties and to purchase supplies and materials and pay all such expenses in
accordance with this Agreement.

(e) Subject to the terms of the Loan Agreement, to collect, manage, and release
security and other deposits and to deposit and withdraw such funds from time to
time in accordance with the provisions hereof and of the Loan Agreement.

(f) To identify, investigate, engage, supervise, and pay all Manager Vendors
reasonably necessary in order to properly maintain and operate the Properties
and to perform the Services.

(g) To enter into contracts, directly, or on behalf of Owner, with (i) vendors
and subcontractors, to execute certain of the day-to-day property preservation,
repair, management and related services for which Manager is responsible under
this Agreement and (ii) other third party service providers, including with
respect to water, electricity, gas, fuel, window cleaning, telephone, termite
and other vermin extermination, trash removal, janitorial service, laundry
service, lawn service, snow removal, and other necessary or recurring services
deemed by Manager to be necessary or advisable for the operation of the
Properties.

(h) To consult with Owner to set and/or adjust the rental rate for each
Property.

(i) To charge, collect and retain for its own account a portion of late fees,
NSF charges or other late penalties associated with returned checks, late
payments or other tenant defaults in accordance with general industry practices,
including the sharing of fees with third party vendors and subcontractors.

(j) At Owner’s direction, to determine prices and sell Properties identified by
Owner; provided that in the event Manager acts as Owner’s broker in connection
with such sale, Manager shall retain for its own account seller’s brokerage
commissions in accordance with the compensation set forth in the Management
Agreement.

(k) Manager may pay bills for real estate and personal property taxes,
improvement assessments and other like charges which are or may become liens
against the Property.

2. Subject to and in accordance with the terms of the Agreement and the Side
Letter, Owner hereby grants to Manager full power and authority to do and
perform any and every act and thing whatsoever requisite, necessary, or proper
to be done in the exercise of any of the rights and powers herein granted, as
fully to all intents and purposes as Owner might or could do if personally
present, with full power of substitution or revocation, hereby ratifying and
confirming all that Manager shall lawfully do or cause to be done by virtue of
this Power of Attorney and the rights and powers herein granted.

3. Manager hereby acknowledges and agrees that Manager will, exercising Due Care
(as defined in the Agreement) (a) designate those employees and third party
agents of Manager who may be authorized by Manager from time to time to execute
documents on behalf of the

 

Exhibit B – 2



--------------------------------------------------------------------------------

Owner pursuant to this Power of Attorney (the “Authorized Signatories”); (b)
provide a list of such Authorized Signatories to Owner at any time upon Owner’s
request; (c) monitor and supervise its employees and third party agents,
including all Authorized Signatories in the conduct of those functions and
activities authorized by this Power of Attorney; and (d) take commercially
reasonable actions, steps and precautions to ensure that Manager, either
directly or indirectly through an employee of Manager or third party agent, does
not act in any manner that exceeds the authorization granted under this Power of
Attorney.

4. Owner acknowledges and agrees that Manager may rely upon (a) a copy of this
Power of Attorney as executed, including any copy received by telecopy or email,
it being understood that an original will be kept by Owner, (b) any notice,
statement, document, email, facsimile, telephone call or other written or oral
communication reasonably believed by Manager to be genuine and from Owner or any
Owner representative, and (c) opinions and advice of legal counsel, independent
public accountants and other experts, including those engaged by Manager.

5. This Power of Attorney shall remain in full force and effect until the
expiration or earlier termination of the Agreement, unless earlier revoked by
Owner in a signed writing delivered to Manager or by operation of law.

FORM ONLY – DO NOT SIGN

 

Exhibit B – 3



--------------------------------------------------------------------------------

EXHIBIT C

Form of Master Data File for Monthly Report

 

Exhibit C – 1



--------------------------------------------------------------------------------

EXHIBIT D

Form of Daily Report

 

Exhibit D – 1